Tilson, Judge:
The two appeals listed above have been submitted for decision upon a stipulation to the effect that the price at the date of exportation of the instant merchandise at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of China for export to the United States in usual wholesale quantities and in the ordinary course of trade, including all costs, charges, and expenses specified in section 402 (d) of the Tariff Act of *4431930, is the value found by the appraiser, less any amount added under duress.
On the agreed facts I find and hold the proper dutiable export value of the merchandise covered by these appeals to be the value found by the appraiser, less any amount added under duress. Judgment will be rendered accordingly.